
	
		II
		Calendar No. 974
		110th CONGRESS
		2d Session
		S. 1477
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Salazar (for himself
			 and Mr. Allard) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize the Secretary of the Interior to carry out
		  the Jackson Gulch rehabilitation project in the State of
		  Colorado.
	
	
		1.Short titleThis Act may be cited as the
			 Jackson Gulch Rehabilitation Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)AssessmentThe
			 term assessment means the engineering document that is—
				(A)entitled
			 Jackson Gulch Inlet Canal Project, Jackson Gulch Outlet Canal Project,
			 Jackson Gulch Operations Facilities Project: Condition Assessment and
			 Recommendations for Rehabilitation;
				(B)dated February
			 2004; and
				(C)on file with the
			 Bureau of Reclamation.
				(2)DistrictThe
			 term District means the Mancos Water Conservancy District
			 established under the Water Conservancy Act (Colo. Rev. Stat. 37–45–101 et
			 seq.).
			(3)ProjectThe
			 term Project means the Jackson Gulch rehabilitation project, a
			 program for the rehabilitation of the Jackson Gulch Canal system and other
			 infrastructure in the State, as described in the assessment.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting
			 through the Commissioner of Reclamation.
			(5)StateThe
			 term State means the State of Colorado.
			3.Authorization of
			 jackson gulch rehabilitation project
			(a)In
			 generalThe Secretary shall pay the Federal share of the total
			 cost of carrying out the Project.
			(b)Use of existing
			 informationIn preparing any studies relating to the Project, the
			 Secretary shall, to the maximum extent practicable, use existing studies,
			 including engineering and resource information provided by, or at the direction
			 of—
				(1)Federal, State, or
			 local agencies; and
				(2)the
			 District.
				(c)Cost-sharing
			 requirement
				(1)Federal
			 shareThe Federal share of the total cost of carrying out the
			 Project shall be 80 percent.
				(2)Non-federal
			 shareThe non-Federal share of the total cost of carrying out the
			 Project may be in the form of—
					(A)any in-kind,
			 documented contribution of goods or services; or
					(B)any amounts paid
			 by the District before, on, or after the date of enactment of this Act for
			 engineering and improvement costs for the Jackson Gulch Conveyance
			 Works.
					(d)Prohibition on
			 Operation and Maintenance costsThe District shall be responsible
			 for the operation and maintenance of any facility constructed or rehabilitated
			 under this Act.
			(e)LiabilityThe
			 United States shall not be liable for damages of any kind arising out of any
			 act, omission, or occurrence relating to a facility rehabilitated or
			 constructed under this Act.
			(f)EffectAn
			 activity provided Federal funding under this Act shall not be considered a
			 supplemental or additional benefit under—
				(1)the reclamation
			 laws; or
				(2)the Act of August
			 11, 1939 (16 U.S.C. 590y et seq.).
				(g)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to pay the Federal share of the total cost of carrying out the
			 Project $6,452,311.
			
	
		1.Short titleThis Act may be cited as the
			 Jackson Gulch Rehabilitation Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)AssessmentThe
			 term assessment means the engineering document that is—
				(A)entitled Jackson
			 Gulch Inlet Canal Project, Jackson Gulch Outlet Canal Project, Jackson Gulch
			 Operations Facilities Project: Condition Assessment and Recommendations for
			 Rehabilitation;
				(B)dated February 2004;
			 and
				(C)on file with the Bureau
			 of Reclamation.
				(2)DistrictThe
			 term District means the Mancos Water Conservancy District
			 established under the Water Conservancy Act (Colo. Rev. Stat. 37–45–101 et
			 seq.).
			(3)ProjectThe
			 term Project means the Jackson Gulch rehabilitation project, a
			 program for the rehabilitation of the Jackson Gulch Canal system and other
			 infrastructure in the State, as described in the assessment.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting
			 through the Commissioner of Reclamation.
			(5)StateThe
			 term State means the State of Colorado.
			3.Authorization of Jackson
			 Gulch Rehabilitation Project
			(a)In
			 generalSubject to the reimbursement requirement described in
			 subsection (c), the Secretary shall pay the Federal share of the total cost of
			 carrying out the Project.
			(b)Use of existing
			 informationIn preparing any studies relating to the Project, the
			 Secretary shall, to the maximum extent practicable, use existing studies,
			 including engineering and resource information provided by, or at the direction
			 of—
				(1)Federal, State, or local
			 agencies; and
				(2)the District.
				(c)Reimbursement
			 requirement
				(1)AmountThe
			 Secretary shall recover from the District as reimbursable expenses the lesser
			 of—
					(A)the amount equal to 35
			 percent of the cost of the Project; or
					(B)$2,900,000.
					(2)MannerThe
			 Secretary shall recover reimbursable expenses under paragraph (1)—
					(A)in a manner agreed to by
			 the Secretary and the District;
					(B)over a period of 15
			 years; and
					(C)with no interest.
					(3)CreditIn determining the exact amount of
			 reimbursable expenses to be recovered from the District, the Secretary shall
			 credit the District for any amounts it paid before the date of enactment of
			 this Act for engineering work and improvements directly associated with the
			 Project.
				(d)Prohibition on
			 Operation and Maintenance costsThe District shall be responsible
			 for the operation and maintenance of any facility constructed or rehabilitated
			 under this Act.
			(e)LiabilityThe
			 United States shall not be liable for damages of any kind arising out of any
			 act, omission, or occurrence relating to a facility rehabilitated or
			 constructed under this Act.
			(f)EffectAn
			 activity provided Federal funding under this Act shall not be considered a
			 supplemental or additional benefit under—
				(1)the reclamation laws;
			 or
				(2)the Act of August 11,
			 1939 (16 U.S.C. 590y et seq.).
				(g)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to pay the Federal share of the total cost of carrying out the
			 Project $8,250,000.
			
	
		September 16, 2008
		Reported with an amendment
	
